Per Curiam.
Defendant was charged under the habitual criminal act with having been convicted of four felonies. MCLA § 769.12 (Stat Ann 1954 Rev § 28.1084). He was convicted as charged by a jury and sentenced to life imprisonment. On appeal he alleges that the evidence does not sustain the verdict *133of the jury beyond a reasonable doubt. The people have filed a motion to affirm.
The reviewing court will not substitute its judgment for that of the jury which heard the witnesses and observed their demeanor. People v. Eagger (1966) , 4 Mich App 449; People v. Arither Thomas (1967) , 7 Mich App 103; People v. Panknin (1966), 4 Mich App 19. The jury had sufficient credible evidence before it to warrant a finding of guilty as charged beyond a reasonable doubt. It is manifest that the question presented herein is unsubstantial and, therefore, requires no argument or formal submission.
The motion to affirm is granted.